Citation Nr: 1031285	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a low 
back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, denying a compensable evaluation for a lumbar strain.  
In April 2005, the Veteran submitted a notice of disagreement, 
and subsequently perfected her appeal in April 2006.

In a February 2006 rating decision, the RO increased the 
Veteran's disability rating for lumbar strain with disc disease 
to 10 percent.

Because the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

In March 2009, the Board remanded the case to the Appeals 
Management Center (AMC) for further development.  In February 
2010, the Board again remanded the case for readjudication by the 
AMC based on new evidence submitted by the Veteran.  The AMC 
continued the previous denial of the claim in a May 2010 
supplemental statement of the case (SSOC).  Accordingly, the 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

In April 2006 and December 2009, the Veteran and her 
husband stated that the Veteran experienced, and was being 
treated for, depression as a result of her back pain.  
Thus, the evidence raises the issue of entitlement to 
service connection for depression on a secondary basis.  
Thus, a claim of entitlement to depression, secondary to a 
low back disability, is REFERRED to the RO for further 
action.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's service-connected low 
back disability is manifested by pain, flare-ups, and limitation 
of motion.  The evidence does not show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The evidence does not show that the Veteran experiences 
incapacitating episodes requiring bed rest prescribed by a 
physician and treated by a physician due to her low back 
disability.

3.  The evidence does not show that the Veteran's service-
connected low back disability is so exceptional or unusual that 
referral for extraschedular consideration by a designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for the Veteran's service-connected low back disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

2.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for her service-connected low back disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.



Stegall concerns

As alluded to above, in March 2009 and February 2010, the Board 
remanded this claim and ordered the AMC to obtain Social Security 
Administration (SSA) records, obtain private treatment records, 
and schedule the Veteran for a new VA examination.  The Veteran's 
claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC attempted to 
obtain the Veteran's SSA records, and were subsequently informed 
by SSA in June 2009 that none were available.  Further, in a 
March 2010 letter, the AMC contacted the Veteran and requested 
that she complete a VA Form 21-4142 Authorization and Consent to 
Release Information in order to obtain outstanding private 
treatment records, to include records from Dr. S.  The Veteran 
did not respond to the March 2010 letter.  Finally, the Veteran 
was provided a VA examination in October 2009.  The Veteran's low 
back disability claim was readjudicated via November 2009 and May 
2010 SSOC's.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in December 2004, and notice with respect to the 
effective-date element of the claim, by letters mailed in March 
2006 and March 2009.  Although the March 2006 and March 2009 
letters were provided after the initial adjudication of the 
claim, the Board finds that the Veteran has not been prejudiced 
by the timing of these letters.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the AMC readjudicated 
the Veteran's claim in November 2009 and May 2010 SSOC's.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes statements from the 
Veteran, her husband, and her former co-workers, service 
treatment records, and private treatment records.  

As noted above, pursuant to the Board's remand instructions in 
February 2010, the AMC attempted in a March 2010 letter to locate 
all treatment records from Dr. S. as well as treatment records 
referenced in the Veteran's April 2006 statement and her October 
2005 hospitalizations.  A VA Form 21-4142 Authorization and 
Consent to Release Information was enclosed with the March 2010 
letter for this purpose.  As evidenced by the claims folder, the 
Veteran has not returned the signed authorization form.  

Although the absence of potentially outstanding private treatment 
records, to include those from Dr. S., is regrettable, the Board 
finds that VA adjudication of the appeal may go forward without 
these treatment records because the Veteran had an obligation to 
assist VA in the development of her claim by providing the 
requested signed authorization form.  See Wood v. Derwinski, 1 
Vet. App. 190. 192 (1991) ("the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."); Olson v. Principi, 3 Vet. App. 480, 483 (1992); 
Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA does have a 
duty to assist the veteran in the development of a claim, that 
duty is not limitless. In the normal course of events, it is the 
burden of the veteran to keep the VA apprised of their 
whereabouts.  If he does not do so, there is no burden on the VA 
to "turn up heaven and earth" to find him).  The Board's decision 
to not remand the appeal for a third time to obtain these records 
is supported by the fact that it appears that the AMC made a 
sufficient attempt to locate the private treatment records.  
Moreover, as discussed immediately below, in December 2005 and 
October 2009 VA obtained comprehensive medical examinations which 
are adequate for the Board to finally adjudicate the appeal.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description would 
be facially relevant and material to the claim").

The Veteran was afforded VA examinations in December 2005 and 
October 2009.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed her claims folder, 
reviewed her past medical history, documented her current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  Furthermore, these 
examination reports contain sufficient information to rate the 
Veteran's disability under the appropriate diagnostic criteria.  
The Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  She has retained the services 
of a representative.  In her April 2006 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2009).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2009).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected lumbar spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
[intervertebral disc syndrome].  

The evidence of record indicates that the Veteran has been 
diagnosed with degenerated L4-L5 and L5-S1 intervertebral discs 
with mild central focal bulge.  See a private treatment record 
from R.K.L., M.D. dated in October 2004.  Based on reported 
symptomatology, and consistent with Diagnostic Code 5243, the 
Board will rate the Veteran under both the General Rating Formula 
for Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and prescribed by a physician and 
treatment by a physician.

Specific schedular criteria

The Veteran's low back disability is currently evaluated 10 
percent disabling.  To warrant a 20 percent disability rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran must show forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasms or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

September 2004 and October 2004 private treatment records from 
T.E.L., M.D., documented the Veteran's complaints of low back 
pain.  The Veteran believed that her low back pain was aggravated 
by her day care activities as well as caring for her own 
children.  Upon physical examination, Dr. T.E.L. noted that the 
Veteran's spine was straight with no tenderness to percussion.  
However, she reported paraspinal muscle spasm and decreased range 
of motion with side bending and twisting.  She diagnosed the 
Veteran with a lumbar strain and prescribed medication and 
probable physical therapy.  
 
An October 2004 MRI from Dr. R.K.L. revealed an impression of 
degenerated L4-L5 and L5-S1 intervertebral discs with mild 
central focal bulge.  The remainder of the examination was 
otherwise unremarkable.  

M.H., the Veteran's former supervisor, documented in a statement 
dated in April 2005 that when he worked with the Veteran, she 
missed many days due to severe back pain, and that when she was 
at work, she was unable at times to complete assigned tasks due 
to the back pain.  He also noted that the Veteran often walked 
"hunched" over and was unable to stand up straight.  She 
experienced visible pain when lifting, sitting, standing, 
bending, and walking.  He further reported that the low back pain 
caused her to be passed over for a job promotion due to her 
inability to perform her job and the amount of days that she 
missed.  M.H. also noted that he had seen the Veteran unable to 
pick up children when performing her daycare duties or move 
about.

The Veteran was afforded a VA examination in December 2005.  She 
complained of aching and sharp sensations in her back.  The pain 
was exacerbated when sitting or standing for too long.  She also 
complained of pain when lifting, in particular when lifting 
children when she performed her day care duties.  She was not 
taking any pain medication at the time because she was breast 
feeding.  She further indicated that pain was a limiting factor 
during flare-ups.  The VA examiner noted the absence of a back 
brace or any assistive devices used to ambulate.  Although the 
Veteran was able to walk around the block, she had to rest after 
walking a couple of blocks due to the pain in her back.  She 
denied any unsteadiness on her feet, although she had fallen 
twice in the previous six months when going down stairs.      The 
Veteran did not indicate any loss of bowel or bladder control.      

Upon physical examination, the VA examiner noted a normal gait, 
no gross deformity, and tenderness to palpation at the lumbar 
spine without any trigger points.  Further, the Veteran was able 
to tandem walk on heels and toes as well as squat without 
difficulty.  Range of motion testing revealed forward flexion of 
85 degrees, extension of 22 degrees, trunk bending to the right 
of 26 degrees, to the left of 14 degrees, trunk rotation to the 
right of 65 degrees, and to the left of 42 degrees.  The combined 
range of motion was 254 degrees.  The Veteran complained of pain 
with all ranges of motion, and repetitive motion of the spine 
caused discomfort.  The Board notes that the VA examiner did not 
indicate when pain began during range of motion testing.  An X-
ray report of the Veteran's spine revealed a normal impression, 
and the Veteran was diagnosed with degenerative disc disease.  

In her April 2006 VA Form 9, the Veteran stated that she was 
hospitalized when the pain in her back caused her to fall down 
stairs when she squatted.  Further, she noted that she was unable 
to bend to any degree without pain varying in intensity, was 
unable to stand straight and walk, could not sleep well at night, 
and that her back pain extended from the lowest point on her back 
to the middle point and was tender and hurt when touched.  With 
respect to daily activities, the Veteran was not able to carry 
her 10-pound infant son without pain, carry grocery sacks, do 
yard work, or carry a basket of laundry.  Moreover, the Veteran 
stated that she uses muscle relaxers, over the counter 
medication, and a heating pad at night for treatment.  
  
The Veteran's husband reported the Veteran's complaints of pain 
in her back and inability to perform daily activities in a March 
2006 statement.  Specifically, he noted her inability to lift her 
baby, carry a basket of laundry, go for walks, shop for 
groceries, or sit down or stand with her children.  These 
comments were reiterated in a December 2009 statement.  
Additionally, the Veteran's supervisor at her former daycare job, 
E.B., reported in a March 2006 statement that the Veteran was 
unable to go to work 10-12 times during the five-month period of 
employment due to her back pain.  Further, the Veteran was unable 
to pick up the children, sit on the floor, or participate in the 
indoor and outdoor activities.  E.B. stated that she therefore 
had to end the daycare contract with the Veteran.  M.H. stated 
similar problems that the Veteran experienced at the daycare due 
to her low back pain in a March 2006 statement.  

Private treatment records dated in June 2006 document the 
Veteran's continued complaints of daily low back pain which 
became worse with activity and disrupted her sleep.  Upon 
physical examination, the Veteran's spine was noted as normal.  
Further, no rheumatological cause of the Veteran's pain and 
limitation of activity was offered.  The Veteran was diagnosed 
with spine pain and muscle pain.    

The Veteran was provided a VA examination in December 2009.  The 
Veteran complained of a constant throbbing, aching sensation in 
her lower back without flaring, although the pain could be 
moderate to severe.  She further stated that picking up her 
children or doing housework exacerbates the pain.  For pain 
relief, the Veteran takes muscle relaxants and occasionally has 
her lower back massaged.  She denied any loss of bowel or bladder 
control.  

Upon physical examination, the VA examiner noted that the Veteran 
ambulated independently without the use of assistive devices and 
her gait was normal.  Notably, the Veteran had no pain with 
palpation of the low back or paraspinal muscle spasm.  Moreover, 
there was no adema or muscle atrophy.  Range of motion testing 
revealed forward flexion of the low back up to 90 degrees with 
some stretching sensation beginning at about 70 degrees, 
extension up to 27 degrees, right and left lateral flexion up to 
26 degrees, and right and left rotation up to 28 degrees with 
some stretching sensation in particular on the left.  The 
combined range of motion is 205 degrees with pain considered.  
After repetitive motion testing the Veteran's range of motion 
remained the same and there was no further functional impairment 
due to pain, fatigue, incoordination, or instability.  
Additionally, the Veteran was able to stand on her heels and toes 
without difficulty, tandem gait was normal, and Waddell's was 
negative.  An X-ray report revealed an impression of small spurs 
involving the anterior margins of L4 and L5 with no other 
abnormalities.  The VA examiner diagnosed the Veteran with a 
lumbar strain.  

In a December 2009 statement, the Veteran continued her 
complaints of constant back pain, inability to sit or stand for 
any length of time as well, difficulty sleeping, and inability to 
hold infants as part of her daycare duties.  Further, activities 
such as walking to the zoo with her children require her to 
remain in bed for the rest of the day. 

As discussed above, to warrant a 20 percent disability rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran must show forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasms or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

However, review of the evidence of record reveals that the 
Veteran's low back symptomatology does not approach a 20 percent 
disability rating during the period on appeal.  Specifically, 
range of motion testing conducted during the December 2005 and 
October 2009 VA examinations (the only range of motion testing of 
record which were measured) revealed forward flexion of 85 
degrees and 70 degrees, respectively, and combined range of 
motion of 254 degrees and 205 degrees, respectively.  These 
measurements are well beyond the 120 degree combined range of 
motion contemplated by a higher rating [specifically, forward 
flexion of the lumbar spine not greater than 60 degrees and 
combined range of motion not greater than 120 degrees].

Additionally, the evidence of record does not indicate that the 
Veteran has exhibited muscle spasms or guarding severe enough to 
result in abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The Board 
notes that Dr. T.E.L. reported paraspinal muscle spasm during 
September and October 2004 private treatment examinations.  
However, the remainder of the evidence of record is pertinently 
absent any indication that paraspinal muscle spasm exists, to 
include the October 2004 MRI.  Crucially, the December 2005 VA 
examiner reported that an examination of the Veteran's spine 
revealed no gross deformity, and that the Veteran had tenderness 
to palpation of the lumbar spine with no trigger points.  
Moreover, the October 2009 VA examiner noted that the Veteran had 
no pain with palpation of the low back or paraspinal muscle 
spasm.  Further, there was no adema or muscle atrophy, and the 
Veteran's gait was normal.  

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2009).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of her low back 
disability, notably her difficulty with performing daily 
activities, flare-ups, pain, weakness, and inability to sit or 
stand for long periods of time.  See, e.g., the December 2005 VA 
examination report; see also the Veteran's statement dated in 
December 2009.  S.K., M.H., and E.B. also submitted statements 
detailing the Veteran's complaints of functional loss.  

However, the Board places greater probative value on the 
objective clinical findings which do not support either the 
Veteran's contentions or those of S.K., M.H., or E.B. regarding 
the severity of the Veteran's disability.  In this regard, the 
competent medical evidence of record does not indicate 
significant functional loss attributed to the Veteran's back 
complaints to warrant an increased disability rating.  
Specifically, during the most recent VA examination in October 
2009, the Veteran was able to maintain forward flexion up to 70 
degrees, extension up to 27 degrees, right and left lateral 
flexion up to 26 degrees, and right and left rotation up to 28 
degrees with a combined range of motion of 205 degrees.  The 
December 2005 VA examiner similarly noted forward flexion of 85 
degrees, extension of 22 degrees, trunk bending to the right of 
26 degrees, to the left of 14 degrees, trunk rotation to the 
right of 65 degrees, and to the left of 42 degrees with a 
combined range of motion of 254 degrees.  The October 2009 VA 
examiner specifically noted that with repetition there was no 
increase in loss of range of motion and there was no further 
functional impairment due to pain, fatigue, incoordination, or 
instability.  

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the Veteran's low back disability under 38 C.F.R. § 4.40 and 
4.45.  The current 10 percent rating adequately compensate the 
Veteran for any functional impairment attributable to her 
service-connected low back disability.  See 38 C.F.R. §§ 4.41, 
4.10 (2009).  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran has 
complained of radiating pain down her legs to her knees 
bilaterally.  See the December 2005 VA examination report.  
Moreover, Dr. T.E.L. noted upon physical examination in September 
2004 that Achilles deep tendon reflexes were 0 to 1+ bilaterally.  
Private treatment records dated in June 2006 also note 1+ 
reflexes in the lower extremities bilaterally.   

However, the competent and credible evidence of record does not 
indicate neurological impairment sufficient to warrant a separate 
disability rating.  Specifically, the Veteran denied any numbness 
or tingling as well as motor extremity weakness to Dr. T.E.L. in 
September 2004 and October 2004.  Further, although Dr. T.E.L. 
noted 0 to 1+ Achilles deep tendon reflexes, she also noted that 
lower extremities motor strength was 5/5 and equal bilaterally, 
and that patellar deep tendon reflexes were 2+.   Additionally, 
the December 2005 VA examiner indicated muscle strength of 5/5 in 
the lower extremities, deep tendon reflexes of 2+ in the knees 
and ankles, a normal sensory examination, and negative straight 
leg raising bilaterally.  Moreover, the October 2009 VA examiner 
reported deep tendon reflexes of 2+ bilaterally, muscle strength 
of 5/5 bilaterally, and no deficit to vibratory sensation or to 
light touch sensation.  Finally, the Veteran has not identified 
any bladder or bowel dysfunction, and none has been diagnosed.  
Based this record, and although not necessarily disputing that 
certain neurological symptoms may be present in the Veteran's 
bilateral lower extremities, the Board finds that separate 
ratings for neurological impairment of the bilateral lower 
extremities are not warranted.     

The Board additionally notes that although the Veteran has been 
diagnosed with degenerative disc disease of the lumbar spine, 
this disease manifests in back pain based on identified 
symptomatology.  Accordingly, separately rating the diagnosis 
would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2009) [the evaluation of the same disability under various 
diagnoses is to be avoided].

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's low back 
disability was more or less severe during the appeal period.  
Specifically, as discussed above, the December 2005 and October 
2009 VA examination reports, as well as private treatment 
records, indicate that the Veteran's low back symptomatology has 
remained relatively consistent throughout the period.  No 
evidence was presented to allow for the assignment of an 
increased disability rating at any time during the period here 
under consideration.  As such, there is no basis for awarding the 
Veteran a disability rating other than the currently assigned 10 
percent for any time from November 2003 to the present. 
 
In sum, the Board finds that a disability rating in excess of 10 
percent for the Veteran's low back disability under the General 
Rating Formula for Disease and Injury of the Spine is not 
warranted.  

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; a 40 percent rating is warranted 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 20 
percent rating is warranted with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  Further, as noted in the schedular criteria, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The Veteran has contended that her low back disability causes 
flare-ups, pain, and interference in daily activities.  However, 
the medical evidence does not indicate, and the Veteran does not 
contend, that she has been prescribed bed rest by a physician 
based on incapacitating episodes.  

Therefore, the Veteran's service-connected low back disability 
does not warrant an increased disability rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes at any time during the course of this appeal.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's low 
back disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  
Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran previously worked in the telecommunications industry, 
but had to leave that job due to her severe low back pain.  See 
statement from M.H. dated in March 2005.  The Veteran currently 
works at home and provides daycare to two or three children.  See 
the October 2009 VA examination report.  The Board notes the 
Veteran's complaints throughout the record with respect to her 
difficulty taking care of the children, to include her complaints 
of difficulty lifting the children as well as participating in 
activities that require long periods of sitting or standing.  
Indeed, there is no reason to doubt that the Veteran's low back 
symptomatology adversely impacts her employability; however, this 
is specifically contemplated by the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The Veteran has stated 
that she required emergency room treatment on two occasions 
because of back pain when climbing up stairs.  See the Veteran's 
statement dated in December 2009.  The Board notes that the 
evidence of record is absent any emergency room treatment for the 
Veteran's lower back.  In any event, the remainder of evidence is 
absent any indication of hospitalization for the service-
connected low back disability.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

Rice Consideration

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the Board notes 
that the Veteran has stated that she is unable to work in her 
previous field of employment in the telecommunications field 
because of her low back disability.  However, the evidence of 
record does not show, and the Veteran has not asserted, that she 
is unemployable because of her service-connected low back 
disability.  On the contrary, she currently works providing 
daycare to several children.  Notably, she reported in the 
December 2009 statement that her disability rating should reflect 
"80% disability," indicating that she did not feel that she was 
totally disabled as a result of her low back disability.  
Accordingly, the Board concludes that the issue of TDIU has not 
been raised in this case.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a low 
back disability is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


